Citation Nr: 0121771	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals, recurrent dislocation of the left shoulder, the 
minor extremity, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from March 1961 to 
April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, granted an increased disability rating of 20 percent 
for the service-connected post-operative recurrent 
dislocation of the veteran's left shoulder and denied service 
connection for bilateral hearing loss.  

In May 2000, the Board remanded the issues of entitlement to 
a disability evaluation greater than 20 percent for the 
service-connected post-operative recurrent dislocation of the 
veteran's left shoulder and entitlement to service connection 
for bilateral hearing loss to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO, by an April 2001 rating action, granted 
service connection for bilateral hearing loss and assigned a 
10 percent evaluation to this disability.  

Consequently, the only issue currently in appellate status 
before the Board is the veteran's claim for a disability 
evaluation greater than 20 percent for the service-connected 
post-operative recurrent dislocation of his left shoulder.  


FINDING OF FACT

The service-connected post-operative residuals, recurrent 
dislocation of the veteran's left shoulder, the minor 
extremity, are manifested by pain, moderate weakness, mild 
anterior instability and degenerative joint disease with 
flexion to 90 degrees, abduction to 70 degrees and an 
additional loss of 20 degrees during flare-ups. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative residuals, recurrent dislocation of the left 
shoulder, the minor extremity, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.71, 
Diagnostic Codes 5200, 5201 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."  

In the order, the Court stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).  

In the present case, by virtue of the statement of the case 
furnished in February 1999, the Board's May 2000 remand, the 
supplemental statement of the case issued in April 2001, as 
well as an April 2001 letter discussing the applicability of 
the VCAA to the veteran's increased rating claim, the veteran 
and his representative were notified of the evidence 
necessary to substantiate this issue.  In addition, the RO 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Throughout the current 
appeal, the veteran has stated that he has only received 
treatment for his left shoulder disability at the VA 
Outpatient Clinic in Orlando, Florida.  The RO has obtained 
copies of records of treatment that the veteran has received 
at this medical facility.  No additional sources of pertinent 
medical treatment have been acknowledged by the veteran.  
Thus, it appears that all evidence identified by the veteran 
relative to his increased rating claim has been obtained and 
associated with the claims folder.

Furthermore, the veteran underwent VA examinations of his 
left shoulder in December 1998 and, more recently, in 
December 2000.  In this regard, the Board notes that, in two 
April 2001 statements, the veteran contended that the 
December 2000 VA examination was inadequate.  Specifically, 
the veteran asserted that the examiner who conducted this 
evaluation was only an intern and not a "certified" doctor 
and that the examination was cursory and lasted only five 
minutes.  A review of the report of the December 2000 VA 
examination indicates that it was conducted by a medical 
doctor.  The examination included a detailed discussion of 
the pertinent clinical history, current complaints and 
findings, as well as assessment of functional impairment.  
Consequently, the Board is satisfied that the December 2000 
examination is adequate for rating purposes.  See 38 C.F.R. 
§ 4.70 (2000).  

In a May 2001 statement, the veteran's representative 
asserted that the RO did not comply with the Board's remand 
instructions to readjudicate the veteran's increased rating 
claim after completing the requested evidentiary development.  
Thus, the representative asked that the Board remand the 
veteran's increased rating claim once again to the RO to 
accord the agency an opportunity to comply with the prior 
remand instructions.  Review of the claims folder indicates, 
however, that following completion of the requested 
evidentiary development, the RO did in fact readjudicate the 
veteran's increased rating claim.  This readjudication is 
reflected in the supplemental statement of the case (SSOC) 
that was furnished to the veteran and his representative in 
April 2001.  The SSOC discussed the issue remaining in 
appellate status, the adjudicative actions taken on this 
claim after the Board's May 2000 remand, the RO's decision to 
continue to deny this matter, and the reasons and bases for 
its determination.  

Consequently, the Board concludes that the RO has met its 
duty to assist the veteran in the development of this 
increased rating claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board further determines that the current decision is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

Evidence

The service medical records show that the veteran was treated 
on several occasion for an anterior dislocation of his left 
shoulder which had occurred as a result of trauma sustained 
during a football game in August 1964.  The discharge 
examination conducted in March 1965 demonstrated that the 
veteran's upper extremities were normal.  No findings of a 
left shoulder disability were noted on the separation 
evaluation report.  

Between June and July 1966, the veteran received private 
medical treatment for a left shoulder dislocation.  X-rays 
taken of his shoulder were negative.  In a July 1966 letter, 
a private physician concluded, from the veteran's history, 
that he had a recurring dislocation of his left shoulder.  
The physician also expressed his opinion that the veteran's 
recurring left shoulder dislocation was originally 
service-incurred.  Between September and October 1966, the 
veteran was hospitalized at the VA Hospital in Chicago, 
Illinois, where he underwent an arthrotomy of his left 
shoulder.  

Based on this evidence, the RO, by a January 1967 rating 
action, granted service connection for post-operative 
recurrent dislocation of the left shoulder.  Additionally, 
the RO assigned a 20 percent evaluation to this disability.  

In November 1968, the veteran underwent a VA orthopedic 
examination which demonstrated a freely mobile and nontender 
well-healed oblique scar over the anterior aspect of the left 
shoulder which was free from any underlying induration, no 
limitation of motion of the left upper extremity, no vascular 
or neurologic deficit, and a well-developed musculature with 
no deficit.  X-rays taken of the veteran's left shoulder 
showed the presence of a metallic screw embedded in the lower 
third of the neck of his left scapula and no evidence of any 
separation of his left shoulder or acromioclavicular joint.  
It was reported that the veteran was right handed.  The 
examiner diagnosed a recurrent dislocation of the left 
shoulder which was treated surgically with residuals of no 
dislocation and with subjective complaints of occasional 
aching and fatigue.  

In January 1969, the RO reduced the rating for the 
post-operative recurrent dislocation of his left shoulder, 
from 20 percent to 10 percent, effective from April 1969.  
The 10 percent remained in effect until the current claim.

The veteran received treatment at a VA outpatient clinic from 
1996 to 1998 for various disorders.  In December 1998, the 
veteran underwent a VA examination.  At that time, the 
veteran reported that, in the past five years, he had noted 
increasing pain in his left shoulder as well as extension of 
the pain up into his neck.  He reported no dislocations since 
the inservice surgery.  The veteran complained of a constant 
deep ache in his left shoulder which worsened with overhead 
work or any lifting or carrying.  The veteran had several 
cortisone shots in his left shoulder.  The last shot was 
approximately 20 years prior to the VA examination.  The 
veteran denied having any recent treatment for his left 
shoulder.  He stated that he had pain in his left shoulder 
after three to four hours of work.

A physical examination of the veteran's left shoulder 
demonstrated no frank evidence of muscle atrophy of the 
shoulder girdle.  There was a well-healed incision over the 
deltopectoral interval.  Range of motion was 100 degrees of 
abduction, 110 degrees of flexion, 50 degrees of extension, 
symmetric external rotation to the opposite arm of 
approximately 40 degrees, and internal rotation to the 
inferior angle of the scapula.  The neurovascular examination 
was normal.  There was a negative sulcus sign and tenderness 
over the anterior glenoid with deep palpation.  There was a 
positive apprehension sign and a positive relocation test.  
The examiner noted that the screw was not palpable through 
the subcutaneous skin of the muscle.  

X-rays showed a lucent screw in the anterior and inferior 
glenoid with the attached coracoid process as well as some 
mild degenerative change about the humeral joint.  The 
examiner provided an impression of status-post anterior 
shoulder stabilization with a lucent screw and increasing 
pain in the left shoulder with activity.  

The veteran was seen at a VA outpatient clinic during 1999 
and 2000 for several problems including left shoulder pain 
described as sever. X-rays taken of the veteran's left 
shoulder in December 1999 showed degenerative changes.  In 
early 2000, a probable loose screw was suspected.  In the 
March 2000, the veteran underwent arthroscopy of his left 
shoulder and an open removal of the screw.  Outpatient 
records dated in April 2000 indicated that the veteran's 
incision was healing well, that his sutures were removed, 
that his neurological system was intact, that he experienced 
pain on range of motion of his left shoulder, and that an 
impression of degenerative joint disease of the left shoulder 
was given.  In May 2000, the veteran was noted to be seven 
weeks status post arthroscopy.  An evaluation demonstrated 
continued findings of pain, aches, and limitation of motion.  
An impression of degenerative joint disease of the left 
shoulder was given.  In July 2000, the veteran continued to 
complain of left shoulder pain.  

In December 2000, the veteran was accorded another VA 
examination.  At that time he complained of moderate to 
severe pain and weakness in his left shoulder.  The pain 
occurred both in the day and night which woke him up.  He 
denied having had any recurrent dislocation of his left 
shoulder after the 1967 surgery in which a screw was placed 
in this joint.  He reported that he had a strenuous job at 
Home Depot and had to lift pieces of plywood down from 
shelving.  This resulted in pain and significant symptoms.

Objective findings on physical examination of his left 
shoulder demonstrated 70 degrees of active and passive 
abduction; 90 degrees of forward flexion; 65 degrees of 
external rotation; 45 degrees of internal rotation; pain at 
the extremes of these motions; a moderate amount of weakness 
with testing of the supraspinatus, infraspinatus, and 
subscapularis muscles.  There was no tenderness over the 
acromioclavicular joint.  There was some mild to moderate 
apprehension with external rotation and abduction and a 
positive relocation test.  

X-rays taken of the veteran's left shoulder in January 2000 
and November 2000 were reviewed showed a moderate degree of 
degenerative arthritis, removal of the previously placed 
screw, and some mild narrowing of the AC joint which was 
consistent with some mild degenerative arthritis.  The 
examiner explained that there did not appear to be any 
significant advancement in the veteran's degenerative change 
between the January and November 2000 x-rays.  

The examiner diagnosed left shoulder pain with anterior 
apprehension on examination, radiographic and clinical 
findings consistent with a moderate degree of degenerative 
arthritis, and weakness globally throughout the shoulder.  
The examiner concluded that his final assessment is that of 
moderate to severe degenerative arthritis of the left 
shoulder.  

The examiner determined that, given the veteran's weakness, 
night pain symptoms, and radiographic findings, it is more 
likely than not that the veteran has degenerative arthritis 
of his shoulder which is most likely related to his original 
injury.  The examiner also stated that the veteran's 
apprehension is consistent with some mild anterior 
instability.  The examiner expressed his opinion that, with 
flare-ups, the veteran could expect an additional limitation 
of his range of motion of 20 degrees from his current range 
of motion.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

The RO has assigned a 20 percent rating for the 
service-connected post-operative recurrent dislocation of the 
left shoulder in accordance with the criteria set forth in 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Codes 5201 and 5203.  According to Diagnostic 
Code 5203, a 20 percent disability evaluation will be 
assigned with evidence of either dislocation of the minor 
clavicle or scapula or nonunion of the clavicle or scapula 
with loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2000).  No higher rating may be assigned under this 
diagnostic code.  Id.  

According to Diagnostic Code 5201, a 20 percent disability 
rating requires evidence of either limitation of motion of 
the minor arm at the shoulder level or limitation of motion 
of the minor arm to midway between the side and the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000).  
Evidence of limitation of motion of the minor arm to 
25 degrees from the side is necessary for the grant of a 
30 percent disability evaluation.  Id.  

Favorable ankylosis of minor scapulohumeral articulation, 
with abduction to 60 degrees and with the ability to reach 
the mouth and head warrants the assignment of a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2000).  Evidence of intermediate ankylosis (between 
favorable and unfavorable) of the minor scapulohumeral 
articulation is necessary for the award of a 30 percent 
disability evaluation.  Id.  Evidence of unfavorable 
ankylosis of the minor scapulohumeral articulation with 
abduction limited to 25 degrees from the side will result in 
the grant of a 40 percent disability rating.  Id.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Furthermore, the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  Id.  

To summarize, the veteran's statements regarding the severity 
of his left shoulder pain are deemed competent with regard to 
the description of symptoms.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria previously set 
forth.  

In this regard, the recent VA outpatient treatment records as 
well as the VA examination conducted in December 2000 reflect 
the veteran's complaints of continued pain and weakness in 
his left shoulder as well as radiographic findings of 
degenerative joint disease associated with the 
service-connected left shoulder disability.  The December 
2000 VA examination confirmed the presence of left shoulder 
pain.  However, the pain was present only on the extremes of 
the range of motion testing.  Also, there was no tenderness.  
The examination showed a moderate amount of weakness globally 
throughout the shoulder and some mild anterior instability.  
However, there was no evidence of atrophy.  Additionally, 
there had been no dislocation of the left shoulder for many 
years.  There is no evidence of nonunion of the clavicle or 
scapula or ankylosis.

Furthermore, that the most recent testing of the ranges of 
motion of the veteran's left shoulder indicates that he has 
90degrees of flexion and 70 degrees of abduction of this 
joint.  Such a finding, although indicative of some 
limitation of motion, does not reflect the extent of 
limitation of motion of the joint that is necessary to 
warrant an increased rating of 30 percent based on limitation 
of motion.  See 38 C.F.R. § 4.71, Plate I and § 4.71a, 
Diagnostic Code 5201.  At the December 2000 VA examination, 
the examiner expressed his opinion that, with flare-ups, the 
veteran could expect an additional limitation of motion of 
his left shoulder of 20 degrees from his current range of 
motion.  However, the veteran would still be able to flex the 
shoulder to 70 degrees and to abduct the shoulder to 50 
degrees.  Again, such limitation of motion does not 
satisfying the criteria for a 30 percent rating.

After reviewing the veteran's statements regarding the 
severity of his left shoulder pain in conjunction with this 
pertinent medical evidence and the DeLuca case, the Board 
finds that the degree of functional impairment resulting from 
the veteran's service-connected left shoulder disability is 
contemplated in the current 20 percent rating.  The 
preponderance of the evidence is against the claim for a 
higher evaluation. 


ORDER

Entitlement to a rating in excess of 20 percent for 
post-operative residuals, recurrent dislocation of the left 
shoulder, the minor extremity, is denied.  


REMAND

In April 2001, the RO granted service connection for hearing 
loss and tinnitus and assigned ratings of 10 percent.  In an 
April 2001 statement the veteran indicated that he was 
satisfied with the 10 percent rating for his hearing loss and 
would not appeal this issue.  While the case was pending at 
the Board, received in June 2001 was a notice of disagreement 
submitted by the veteran concerning the 10 percent ratings 
assigned for the tinnitus and hearing loss and the effective 
dates of the grant of service connection for these 
disabilities.  Thus, a statement of the case is required.  
Manlincon v. West, 12 Vet. App. 328 (1999).

Accordingly, the RO is requested to furnish the veteran and 
his representative a statement of the case (SOC) regarding 
his claims for increased ratings for the service connected 
hearing loss and tinnitus and entitlement to earlier 
effective dates of the grant of service connection for the 
hearing loss and tinnitus.  The SOC should contain all 
pertinent law and regulations, including the legal 
significance of the April 2001 statement from the veteran 
concerning his satisfaction with the 10 percent rating for 
the hearing loss.   The veteran should be informed of the 
criteria necessary to perfect his appeal.  Manlincon v. West, 
12 Vet.App. 238 (1999).  The RO is informed that these issues 
are not before the Board until timely perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

